NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 6 December 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meikrantz (U.S. Patent Application Pub. No. 2006/0011563).
Regarding claim 1, Meikrantz discloses a method of operating a centrifugal separator 10, the centrifugal separator comprising a rotor arrangement 14, a drive arrangement (para. [0044]), and a user of electric energy 160 (microwave generation device), wherein the rotor arrangement has a rotational axis 17 and comprises a spindle 16 and a separator bowl 22, wherein the rotational axis is a vertical rotational axis, wherein the drive arrangement is connected to, or forms part of, the spindle (para. [0044]), and wherein the centrifugal separator comprises a generator for generating an electric current (para. [0063]), the method comprising steps of: rotating the rotor arrangement 14 about the rotational axis with the drive arrangement, continuously generating a current with the generator during a full revolution of the rotor arrangement during the step of rotating the rotor arrangement, and supplying electric current to the user of electric energy arranged in the rotor arrangement utilizing the current generated during the step of continuously generating a current (para. [0063]).
Regarding claim 3, Meikrantz discloses a rotor arrangement 14; and a drive arrangement (para. [0044]), wherein the rotor arrangement comprises a spindle 16, a separator bowl 22, and a user of electric energy 160 arranged in the rotor arrangement, wherein the drive arrangement is connected to, or forms part of, the spindle and is configured to rotate the rotor arrangement about a vertical rotational axis (para. [0044]), wherein the centrifugal separator comprises a generator (para. [0063]) for generating an electric current, and wherein the generator is configured for continuously generating a current during a full revolution of the rotor arrangement, and wherein the current is utilized for supplying electric current to the user of electric energy (para. [0063]).
Regarding claim 6, Meikrantz discloses wherein the generator comprises a magnet element arranged stationary in the centrifugal separator, and wherein the magnet element is arranged to provide a magnetic field extending across the rotational axis (para. [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weil (U.S. Patent No. 5,529,566) in view of Javet (U.S. Patent NO. 3,695,509).
Regarding claim 1, Weil discloses a method of operating a centrifugal separator 10, the centrifugal separator comprising a rotor arrangement, a drive arrangement 23, 29, and a user of electric energy 21 (measuring device; Fig. 8-10; col. 6 lines 5-64), wherein the rotor arrangement has a rotational axis and comprises a spindle 2 and a separator bowl 1, wherein the drive arrangement is connected to, or forms part of, the spindle (col. 6 lines 42-54), and wherein the centrifugal separator comprises a generator 38 for generating an electric current (col. 7 lines 1-15; Fig. 12), the method comprising steps of: rotating the rotor arrangement about the rotational axis with the drive arrangement, continuously generating a current with the generator during a full revolution of the rotor arrangement during the step of rotating the rotor arrangement, and supplying electric current to the user of electric energy arranged in the rotor arrangement utilizing the current generated during the step of continuously generating a current (col. 3 line 64 – col. 8 line 55; Fig. 10-12), but does not disclose a vertical rotational axis.
Javet discloses both centrifugal separator with horizontal axis and centrifugal separator with vertical axis (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art to have modified the centrifugal separator in the method of Weil to a centrifugal separator with a vertical rotational axis as taught by Javet, since centrifugal force is much greater than gravitational force (by a factor of thousand or more), the orientation of the axis of rotation is generally immaterial to the centrifugation process (col. 8 lines 1-11).
Regarding claim 3, Weil discloses a rotor arrangement; and a drive arrangement 23, 29, wherein the rotor arrangement comprises a spindle 2, a separator bowl 1, and a user of electric energy 21 arranged in the rotor arrangement, wherein the drive arrangement is connected to, or forms part of, the spindle and is configured to rotate the rotor arrangement (col. 6 lines 42-54), wherein the centrifugal separator comprises a generator 38 for generating an electric current, and wherein the generator is configured for continuously generating a current during a full revolution of the rotor arrangement, and wherein the current is utilized for supplying electric current to the user of electric energy (col. 7 lines 1-15; Fig. 12), but does not disclose a vertical rotational axis.
Javet discloses both centrifugal separator with horizontal axis and centrifugal separator with vertical axis (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art to have modified the centrifugal separator of Weil to a centrifugal separator with a vertical rotational axis as taught by Javet, since centrifugal force is much greater than gravitational force (by a factor of thousand or more), the orientation of the axis of rotation is generally immaterial to the centrifugation process (col. 8 lines 1-11).
Regarding claim 6, Weil discloses wherein the generator comprises a magnet element 47 arranged stationary in the centrifugal separator, and wherein the magnet element is arranged to provide a magnetic field extending across the rotational axis (col. 7 lines 1-15; Fig. 12).
Regarding claim 8, Weil discloses wherein the magnet element comprises at least one permanent magnet (col. 7 lines 1-15; Fig. 12). 
Regarding claim 16, Weil discloses comprising a sensor 21 arranged in the rotor arrangement, the sensor forming at least part of the user of electric energy (Fig. 8-10; col. 6 lines 5-64).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weil (U.S. Patent No. 5,529,566) in view of Javet (U.S. Patent NO. 3,695,509), and further in view of Tonnesen et al. (U.S. Patent No. 6,011,490).
Regarding claim 14, Weil does not disclose an actuator arranged in the rotor arrangement, the actuator forming at least part of the user of electric energy.
Tonnesen et al. discloses an actuator 5A arranged in the rotor arrangement, the actuator forming at least part of the user of electric energy. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Weil with the actuator of Tonnesen et al. for the purpose of contact-free and intermittent transmission of measurement signals in a rotor during rotation (Abstract).
Regarding claim 17, Weil does not disclose a control unit arranged in the rotor arrangement, the control unit forming at least part of the user of electric energy.
Tonnesen et al. discloses a control unit 8 arranged in the rotor arrangement, the control unit forming at least part of the user of electric energy (col. 3 line 39 – col. 4 line 10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Weil with the control unit of Tonnesen et al. for the purpose of contact-free and intermittent transmission of measurement signals in a rotor during rotation (Abstract).

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz (U.S. Patent Application Pub. No. 2006/0011563) in view of Tonnesen et al. (U.S. Patent No. 6,011,490).
Regarding claim 14, Meikrantz does not disclose an actuator arranged in the rotor arrangement, the actuator forming at least part of the user of electric energy.
Tonnesen et al. discloses an actuator 5A arranged in the rotor arrangement, the actuator forming at least part of the user of electric energy. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Meikrantz with the actuator of Tonnesen et al. for the purpose of contact-free and intermittent transmission of measurement signals in a rotor during rotation (Abstract).
Regarding claim 16, Meikrantz does not disclose a sensor arranged in the rotor arrangement, the sensor forming at least part of the user of electric energy.
Tonnesen et al. discloses a sensor 4 arranged in the rotor arrangement, the sensor forming at least part of the user of electric energy. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Meikrantz with the sensor of Tonnesen et al. for the purpose of contact-free and intermittent transmission of measurement signals in a rotor during rotation (Abstract).
Regarding claim 17, Meikrantz does not disclose a control unit arranged in the rotor arrangement, the control unit forming at least part of the user of electric energy.
Tonnesen et al. discloses a control unit 8 arranged in the rotor arrangement, the control unit forming at least part of the user of electric energy (col. 3 line 39 – col. 4 line 10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Meikrantz with the control unit of Tonnesen et al. for the purpose of contact-free and intermittent transmission of measurement signals in a rotor during rotation (Abstract).

Claims 2, 8, 9, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Meikrantz (U.S. Patent Application Pub. No. 2006/0011563) in view of Guiot (U.S. Patent No. 3,173,075).
Regarding claim 2, Meikrantz discloses wherein the generator 38 comprises a magnet element 47 arranged stationary in the centrifugal separator, wherein the magnet element is arranged to provide a magnetic field extending across the rotational axis, but does not disclose wherein the magnet element comprises at least one electromagnet, and wherein the method comprises a step of: controlling a strength of a current to the at least one electromagnet for changing a strength of the magnetic field provided by the at least one electromagnet.
Guiot discloses wherein the generator 1 comprises a magnet element, wherein the magnet element is arranged to provide a magnetic field extending across the rotational axis, wherein the magnet element comprises at least one electromagnet 22, and wherein the method comprises a step of: controlling a strength of a current to the at least one electromagnet for changing a strength of the magnetic field provided by the at least one electromagnet (col. 3 lines 39-49; col. 4 lines 3-33). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Meikrantz with the electromagnet taught by Guiot for the purpose of allowing the speed of the generator armature to lie between two predetermined limits or remain constant (col. 2 lines 39-60).
Regarding claim 8, Meikrantz does not disclose wherein the magnet element comprises at least one permanent magnet.
Guiot discloses wherein the magnet element comprises at least one permanent magnet 21. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Meikrantz with the electromagnet taught by Guiot for the purpose of allowing the speed of the generator armature to lie between two predetermined limits or remain constant (col. 2 lines 39-60).
Regarding claim 9, Meikrantz does not disclose wherein the magnet element comprises at least one electromagnet.
Guiot discloses wherein the magnet element comprises at least one electromagnet 22. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Meikrantz with the electromagnet taught by Guiot for the purpose of allowing the speed of the generator armature to lie between two predetermined limits or remain constant (col. 2 lines 39-60).
Regarding claim 10, Meikrantz does not disclose wherein a strength of a current to the at least one electromagnet is controllable for changing a strength of the magnetic field provided by the at least one electromagnet. 
Guiot discloses wherein a strength of a current to the at least one electromagnet is controllable for changing a strength of the magnetic field provided by the at least one electromagnet (col. 3 lines 39-49; col. 4 lines 3-33). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Meikrantz with the electromagnet taught by Guiot for the purpose of allowing the speed of the generator armature to lie between two predetermined limits or remain constant (col. 2 lines 39-60).

Allowable Subject Matter
Claims 4, 5, 7, 11-13, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the coil has a coil axis extending substantially perpendicularly to the rotational axis; or a first magnet member and a second magnet, and wherein the first and second magnet members are arranged on opposite sides of the rotational axis; or a valve arranged in the rotor arrangement, wherein the actuator is configured for actuating a movable mechanism of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774